                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
                         Plaintiff,                  )
                                                     )
       vs.                                           )      Case No. 6:19-CV-03131-MDH
                                                     )
LORI ANN BURLESON,                                   )
                                                     )
                         Defendant.                  )

                                            ORDER

       Before the Court is the Report and Recommendation of the Magistrate Judge. (Doc. 48).

On January 9, 2020, Defendant requested a psychological examination to assess the competency

of Defendant to stand trial. (Doc. 30). The Magistrate Judge granted that motion (Doc. 33), and an

examination was carried out by Dr. Matthew Opesso, Psy.D., M.Ed., on March 20, 2020. (Doc. 41

at 2). In his report, Dr. Opesso, he opined that Defendant, despite suffering from mental illnesses

and substance abuse disorders, would be able to understand the nature and consequences of the

proceedings against her and to assist in her own defense and was thus competent to stand trial.

(Doc. 41 at 11). A competency hearing was held in the matter on June 2, 2020. (Doc. 46). At that

hearing, Defense counsel stated her belief that Defendant’s mental condition had improved since

she moved for a competency assessment and that Defendant was currently competent to stand trial.

(Doc. 47 at 3).

       In his Report and Recommendation the Magistrate Judge found by a preponderance of the

evidence that Defendant was not presently suffering from a mental disease or defect that would

render her unable to understand the nature and consequences of the proceedings against her or to




                                                1

         Case 6:19-cr-03131-MDH Document 49 Filed 06/23/20 Page 1 of 2
assist properly in her defense and recommended Defendant be found competent to stand trial.

(Doc. 48 at 2). Defendant has not filed exceptions, and the matter is ripe for review.

       After careful consideration of the record, the Court finds by a preponderance of evidence

that Defendant is not presently suffering from a mental disease or defect that would render her

unable to understand the nature and consequences of the proceedings against her or to assist

properly in her defense. As such, the Court hereby ADOPTS the Report and Recommendation of

the Magistrate Judge (Doc. 48) and finds Defendant is competent to stand trial.

       IT IS SO ORDERED.



Dated: June 23, 2020
                                                      /s/ Douglas Harpool ________________
                                                     DOUGLAS HARPOOL
                                                     UNITED STATES DISTRICT JUDGE




                                                 2

         Case 6:19-cr-03131-MDH Document 49 Filed 06/23/20 Page 2 of 2
